900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen P. KROLL, individually and as PersonalRepresentative of the Estate of Sonya P. Kroll,Decedent, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 89-2948.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 10, 1990.Decided:  March 30, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Neimeyer, District Judge.  (CA-86-242-PN)
Allan G. Slan, Katz, Frome, Slan and Beecker, P.A., Kensington, Md., for appellant.
Roann Nichols, Assistant United States Attorney, Baltimore, Md., for appellee.
Shari L. Cohen, Katz, Frome, Slan and Bleecker, P.A., Kensington, Md., for appellant.
Breckinridge L. Willcox, United States Attorney, Susan M. Ringler, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md., 708 F.Supp. 117.
AFFIRMED.
Before ERVIN, Chief Judge, WILKINSON, Circuit Judge, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Stephen P. Kroll brought this action for medical malpractice under the Federal Tort Claims Act, alleging that his deceased wife received inadequate care at the Bethesda Naval Hospital.  The district court conducted a bench trial from October 31 to November 3, 1988, and denied Kroll relief.  The record, briefs, and oral argument disclose no findings of fact that are clearly erroneous nor any errors of law.  We affirm the judgment for reasons adequately stated by the district court.   See Kroll v. United States, 708 F.Supp. 117 (D.Md.1989).

AFFIRMED